SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

716
CA 13-01526
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


STEVEN HERBERT, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

EASTERN WAREHOUSE, INC. AND JOHN CARROLL,
INDIVIDUALLY AND AS PRESIDENT OF EASTERN
WAREHOUSE, INC., DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA LLP, BUFFALO (KATHLEEN J. MARTIN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

MICHAEL D. CALARCO, NEWARK (JESSICA L. BRYANT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wayne County (John B.
Nesbitt, A.J.), entered November 28, 2012. The order, among other
things, denied the motion of defendants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court